SENTENCIA (*)
El apelante José Enrique Casiano Vélez fue acusado y declarado culpable ante jurado de los delitos de asesinato en primer grado, acometimiento y agresión grave — reducido de ataque para cometer asesinato — e infracción al Art. 8 de la Ley de Armas; por Tribunal de Derecho fue convicto de violar el Art. 6 de la referida Ley. (1)
*465Tanto en primera instancia como ante este foro apela-tivo apoya su recurso en el siguiente señalamiento:
“La difícil percepción por testigos del autor de los hechos criminosos imponía en el presente caso la identificación del acu-sado previa utilización del mecanismo de la rueda de sospechosos, garantía constitucional que evita un ‘miscarriage of justice’.”
El análisis de la prueba según surge de la exposición na-rrativa y el récord taquigráfico correspondiente al testigo de cargo, detective Víctor M. Zayas, nos convence que no se vio-lentó la norma sobre identificación expuesta en Pueblo v. Gómez Incera, 97 D.P.R. 249 (1969), ya que las circunstan-cias que rodearon el reconocimiento del apelante por cuatro testigos al momento de ocurrir los hechos, unido a la identi-dad del vehículo en que huyó, hicieron innecesaria la celebra-ción de una rueda de detenidos.
A tal efecto, la evidencia estableció que en la tarde del día 12 de enero de 1973, aproximadamente a las 5:30 P.M. cinco jóvenes amigos que habían estado disfrutando de una tarde bañándose en un río y comiendo toronjas en la residencia de un familiar ubicada en el Barrio El Semil de Villalba deci-dieron ir a una tienda cercana a comprar cigarrillos; mien-tras se dirigían por la carretera el apelante, hasta entonces desconocido para ellos, en compañía de otra persona se les interpuso con un rifle en sus manos, les apuntó, preguntán-doles qué pasaba y disparó un tiro al aire; el joven Luis Sig-frido Negrón (Chipre) no se detuvo y continuó caminando, entonces el apelante le hizo un disparo mortal e inmediata-mente disparó e hirió a otro joven nombrado Manuel Frances-chi. Acto seguido el apelante y su acompañante se fueron en un automóvil que los jóvenes claramente identificaron como marca Falcon, convertible, color gris, de capota negra y gomas con aros de magnesio. Este vehículo fue localizado oportunamente por la policía (Detective Zayas) en virtud de *466una alarma transmitida por el sistema de radio-comunicación mientras era conducido de Villalba a Juana Díaz por la Ca-rretera Núm. 149, como a las 10:30 P.M.; su entonces conductor “Maneco”, primo del acusado-apelante que lo acompa-ñaba, se dio a la fuga al ser detenido por el Sargento Luis M. Fernández y el detective Zayas. A los 15 minutos el auto finalmente fue hallado sin sus ocupantes en un solar en el Barrio Guanábano frente al Hotel Sayán (T.E. págs. 16-19).
Subsiguientemente, la misma noche como a las 3:00 A.M., la policía les mostró dos personas a los testigos Carlos Luis León Marrero, Dimas Díaz y Víctor Ramel Ortíz, una de las cuales era el acusado-apelante. La otra resultó ser su acompa-ñante, su primo “Maneco”.
La fluidez de situaciones exige que reiteremos que la vali-dez de una identificación debe precisarse evaluándose las cir-cunstancias peculiares de cada caso: Pueblo v. Toledo Barbosa, 105 D.P.R. 290 (1976); Pueblo v. Suárez Sánchez, 103 D.P.R. 10 (1974); Pagán Hernández v. Alcaide, 102 D.P.R. 101, 111 (1974). Y en Pueblo v. Montañez Ramos, 100 D.P.R. 911, 916 (1972) manifestamos:
“Por supuesto que este problema de la confrontación no puede surgir cuando el acusado es una persona conocida del testigo identificante con anterioridad a la comisión del delito o cuando dicho testigo testifica que observó al acusado durante un tiempo razonablemente largo mientras cometía el delito im-putado, de manera que pudiera identificarlo con tal certeza y precisión que no pudiera dar lugar a un irreparable error de identificación, como en Gómez Incera, supra, en Boyd v. State, 472 S.W.2d 125 (Texas 1971) y en Edmisten v. People, 490 P.2d 58 (Col. 1971).” (Bastardillas nuestras.)
La identificación del apelante por los testigos de cargo fue confiable pues tuvieron amplia oportunidad de verlo por un minuto o más en un día claro, aunque declinando el sol; su físico fue apreciado a distancias cortas que oscilaron entre 21 pies y tres pulgadas y 35 a 40 pies. Ninguno mostró dudas al respecto. El episodio relacionado con el automóvil descrito *467previamente por los testigos fortalece la certeza de la iden-tificación pocas horas más tarde.
Finalmente cabe mencionar que la prueba de la defensa no desvirtuó la de cargo, pues se circunscribió a señalar que el acusado no fue visto en el lugar de los hechos a raíz de los disparos, aunque el testigo Nelson Rafael Torres López notó un auto “con gomas anchas”. El testimonio del propio ape-lante, en su contenido, constituyó uno tendente a establecer la defensa de coartada, que no mereció crédito a los juzga-dores de instancia.
Se confirma la sentencia.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario.
El Juez Presidente Señor Trías Monge y el Juez Asociado Señor Irizarry Yunqué disienten. El Juez Asociado Señor Irizarry Yunqué emitió Voto Disidente al cual se une el Juez Presidente Señor Trías Monge. El Juez Asociado Señor Rigau no intervino.
(Fdo.) Ernesto L. Chiesa Secretario
—O—

(*)NOTA DEL COMPILADOR: Véase Resolución de este Tribunal de fecha 16 de marzo de 1978 resolviendo una “Moción de Naturaleza de Auto Inhibitorio; de Solicitud de Auxilio de Jurisdicción; de Solicitud de Revoca-ción y Otros Extremos” radicada el 13 de marzo de 1978 en el caso de autos por el Lie. Luis F. Abreu Elias, pág. 468 de este tomo.


(1)Con carácter concurrente fue sentenciado a purgar de once (11) a veintidós (22) años de presidio en el caso por asesinato en segundo [sic] *465grado; de dos (2) a cinco (5) años por la infracción al Art. 8 de la Ley-de Armas; y seis meses de cárcel en cada uno de los delitos menos grave.